Citation Nr: 1029920	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a back disorder, to 
include degenerative spondylosis from C-3 through C-7.  

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for depression.  

4..  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 
1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal, in part, from a rating decision entered in March 2005 
by the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO) denying the Veteran's claim for service 
connection for PTSD and his claims to reopen for service 
connection for depression and diabetes mellitus.  The 
aforementioned claims to reopen stem from an untimely filed 
notice of disagreement received in July 2004 relating to rating 
action undertaken in June 2003 for denial of original claims for 
service connection for depression and diabetes mellitus.  This 
appeal, in part, also originates from a rating decision entered 
in August 2006 in which the Veteran's original claim for service 
connection for a back disorder was denied.  

In his substantive appeal of April 2007, the Veteran requested a 
hearing before the Board, sitting at the RO.  Such request was 
withdrawn in writing in June 2007.  No other request for a 
hearing remains pending.  

The issues of the Veteran's entitlement to service connection for 
PTSD and a back disorder, as well as the Veteran's claim for 
service connection for depression, as herein reopened, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA's Appeals Management Center (AMC) 
in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's claims for service connection for depression 
and diabetes mellitus were most recently denied in a June 2003 
rating decision and the Veteran did not appeal on time.  

2.  Since the June 2003 denial of service connection for 
depression, evidence received by VA directly associates the 
Veteran's major depression with an inservice event involving 
claimed military sexual trauma.  

3.  Since entry of the June 2003 denial of service connection for 
diabetes mellitus, evidence submitted was not previously 
submitted to agency decision-makers, but it does not relate to an 
unestablished fact necessary to substantiate the claim and it is 
cumulative or redundant of previously submitted materials; such 
evidence fails to raise a reasonable possibility of 
substantiating the previously denied claim.


CONCLUSIONS OF LAW

1.  The rating decision of June 2003, denying service connection 
for depression and diabetes mellitus, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2002); 
currently,  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received by VA since entry 
of the June 2003 denial to reopen the claim for service 
connection for depression.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  New and material evidence has not been received by VA since 
entry of the June 2003 denial to reopen the claim for service 
connection for diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letters, dated in October 2004 
and April 2006, to the Veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess-Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Notice under 38 U.S.C.A. § 5103 is to be furnished to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the initial notice was provided at a point in 
time prior to the RO's adjudicatory action in March 2005, but 
full notice, including that required under the holding in 
Dingess-Hartman, was furnished to the Veteran at a point 
subsequent to March 2005.  However, the record demonstrates that 
any timing error was cured by the RO's issuance of a supplemental 
statement of the case in July 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial measures 
of issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case to 
cure timing of a notification defect).  On that basis, and in the 
absence of any allegation of prejudice by or on behalf of the 
Veteran, the Board cannot conclude that any defect in the timing 
of the notice provided affected the essential fairness of the 
adjudication, with resulting prejudice to the Veteran.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and have not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Absent new and material evidence, there is no 
duty to provide an examination or medical opinion with respect to 
the Veteran's claims to reopen.  See 38 U.S.C.A. 5103A(f); 38 
C.F.R. § 3.159(c)(4)(C)iii.  Therefore, the Board finds that the 
duties to notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been finally disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire record.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the case 
here based on the claim to reopen filed in 2004, the definition 
of new and material evidence is as follows:  New evidence means 
existing evidence not previously submitted to agency decision-
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The United States Court of Appeals for the Federal Circuit has 
held that, according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had not 
been previously presented to the Board.  See Anglin v. West, 203 
F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Generally, service connection is warranted where the evidence of 
record establishes that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For certain chronic disorders, such as diabetes 
mellitus, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection for depression and diabetes mellitus was 
denied most recently by the RO through its rating decision of 
June 2003.  At that time, the Veteran's original claims for 
service connection for depression and diabetes were denied on the 
basis that neither disorder was demonstrated to be present in 
service and that the depression and diabetes first shown after 
service were not linked to his period of military service.  
Notice of the action taken in June 2003 and of the Veteran's 
appellate rights was furnished to him by the RO's letter, dated 
later in June 2003.  No timely appeal of the aforementioned 
decision was initiated, thereby rendering the June 2003 decision 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2002); currently,  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).

As indicated in the Introduction above, the Veteran's untimely 
attempt in July 2004 to appeal the June 2003 denial was found by 
the RO to constitute claims to reopen for depression and diabetes 
mellitus.  Given the finality of the most recent denial in June 
2003, the question is whether new and material evidence has been 
received to reopen the previously denied claims.  This requires a 
review of the evidence received since the most recent final 
decision.

At the time of the June 2003 rating decision, the evidence 
consisted of service treatment and personnel records, as well as 
examination and/or treatment reports compiled by VA and non-VA 
sources during postservice years.  Such evidence failed to 
identify either depression or diabetes mellitus in service or for 
many years following the Veteran's discharge from service in 
October 1981.  Moreover, that evidence did not specifically link 
the Veteran's depression or diabetes mellitus to his period of 
military service or any event in service.  

Evidence submitted since the RO's June 2003 decision in 
connection with the Veteran's claim for service connection for 
depression includes a September 2004 statement from a VA clinical 
psychologist at the Vet Center in Gardena, California, wherein 
she directly associated the Veteran's major depression to 
reported military sexual trauma.  That statement, alone, 
constitutes new and material evidence with which to reopen the 
previously denied claim, and the claim for depression is 
reopened.  See 38 C.F.R. § 3.156(a), (b); see also Roebuck v. 
Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. 
App. 159, 161-62 (1999).  Further actions as to the Veteran's 
reopened claim for service connection for depression are set out 
in the Remand portion of this document that follows.  

Regarding the claim to reopen for service connection for diabetes 
mellitus, the Board notes that, following entry of the June 2003 
denial, evidence consisting of VA treatment records, the above-
referenced September 2004 report of an attending VA counseling 
psychologist, and the Veteran's assertions as to the service 
incurrence of his diabetes were made a part of the claims folder.  
Such evidence indicates the continued presence of the Veteran's 
diabetes mellitus and its role as a factor aggravating one or 
more other disabilities of the Veteran.  


The additional evidence submitted subsequent to the RO's decision 
in June 2003 was not previously submitted to agency decision-
makers.  It does not, however, relate to an unestablished fact, 
i.e., linking the Veteran's diabetes mellitus to service.  This 
additional evidence is merely cumulative or redundant of the 
evidence of record at the time of the last prior final denial, 
including the Veteran's allegations as to the service onset of 
diabetes.  It also does not raise at least a reasonable 
possibility of substantiating the claim for a grant of service 
connection for diabetes mellitus.  

The evidence received by VA since June 2003, while identifying 
continuing difficulties caused by diabetes mellitus, fails to 
demonstrate its origin in service or its nexus to an event 
occurring in service.  While the Veteran is competent to identify 
the occurrence of symptoms related to his diabetes mellitus, it 
is not shown that he has the medical expertise to render 
competent his opinions with respect to questions of medical 
diagnosis and etiology, including the reported onset of diabetes 
in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465 (1994).  

It is therefore concluded by the Board that new and material 
evidence has not been received and the Veteran's previously 
denied claim for entitlement to service connection for diabetes 
mellitus may not now be reopened.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc).


ORDER

New and material evidence has been received to permit reopening 
of the claim for service connection for depression.  To that 
extent, the appeal is granted.  

New and material evidence not having been received, the 
previously denied claim for service connection for diabetes 
mellitus is not reopened and to that extent the appeal is denied.



REMAND

A clinical psychologist from a VA Vet Center has diagnosed major 
depression and has directly tied such disorder to military sexual 
trauma experienced by the Veteran.  VA clinical records reflect 
some diagnoses of depression in the 2000s.  To date, however, VA 
has not acknowledged the occurrence of the reported military 
sexual trauma, but further efforts to verify its existence are in 
order.  In addition, a VA examination in order to assess the 
nature and etiology of the Veteran's depression and/or major 
depression would be of assistance to the Board, prior to entry of 
a final decision as to the merits of his reopened claim.  

Regarding PTSD, review of the record indicates that this matter 
has not been developed according to VA law or policy where the 
alleged stressor is a personal or sexual assault.  A PTSD claim 
that is based upon personal assault involves different 
considerations.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 
Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 
128, 145 (1997), the United States Court of Appeals for Veterans 
Claims recognized that it had at one point held "an opinion by a 
mental health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in the 
"context of discussing PTSD diagnoses other than those arising 
from personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on a 
claimed inservice personal or sexual assault, evidence from 
sources other than the Veteran's service records may corroborate 
the Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for sexually-
transmitted diseases; and roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to: a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  See 
M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).  In this instance, compliance with the 
various regulatory requirements and the Manual provisions 
pertaining to personal assault, including sexual trauma, was not 
effectuated by the RO.  Remand is required to effectuate these 
actions.

Attempts to verify the claimed stressor(s) are likewise 
necessary.  In brief, the Veteran alleges that he was raped in 
Germany by one or more Army personnel in retaliation for 
providing testimony that, at least in part, led to the conviction 
of another serviceman for the rape of a German civilian woman and 
imposition of a lengthy prison sentence.  The Veteran further 
reports that he was subject to ongoing retaliation both prior to 
the conviction of the serviceman and thereafter and, in fact, 
informed his superiors of the inservice rape and the recurring 
retaliation and intimidation and requested leave and transfers to 
other duty stations on multiple occasions.  

To date, service treatment and personnel records have been 
obtained, neither of which denote evidence of PTSD or repeated 
requests for leave or transfer.  While additional efforts by VA 
are needed to ensure that all pertinent treatment and personnel 
records are on file, efforts by VA to verify the Veteran's 
involvement as a witness in a legal proceeding against a fellow 
serviceman and the harassment leading to the alleged rape are 
necessary as well.  Such efforts may require a greater level of 
information be provided from the Veteran and, in this regard, the 
Veteran is asked to cooperate fully.  He is further advised that 
statements from any fellow service persons with whom he served 
and who might have knowledge of the events in question, or even 
statements from those family members, friends, or others with 
whom he discussed such events at the time of their occurrence or 
in relative close proximity thereto, would be of great assistance 
in supporting his claim(s).  

Preliminary review of the record identifies notations in medical 
treatment records as to a history of incidents of childhood 
abuse, in addition to the Veteran's account of an inservice rape.  
No VA examination has to date been attempted and further 
clarification as to the existence of an acquired psychiatric 
disorder, including PTSD, is needed.  As well, additional 
diagnostic clarification is warranted to ascertain more clearly 
whether a depressive disorder, be it major depression or a 
dysthymic disorder, is present and what its relationship is to 
the claimed PTSD.  

Insofar as the claim for service connection for a back disorder 
is concerned, service treatment records disclose the occurrence 
of a December 1980 back injury, for which medical assistance was 
received.  The question is thus presented as to whether the 
inservice back injury resulted in chronic disability and the 
conduct of a VA medical examination, which to date had not 
occurred, is deemed necessary in order to evaluate fully the 
impact of the inservice injury.  

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159, with 
respect to each of matters remaining on 
appeal.  

Advise the Veteran that evidence from 
sources other than his service records may 
corroborate his account of an alleged 
inservice personal or sexual assault.  
Examples of such evidence include, but are 
not limited to:  Statements from fellow 
servicemen; records from law enforcement 
authorities, mental health counseling 
centers, hospitals, or physicians; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes. See M21-1MR, Part IV, Subpart ii, 
Chapter 1, Section D, Subsection 17 (Dec. 
13, 2005).

The Veteran should likewise be afforded an 
opportunity to provide any additional 
information regarding the who, what, when, 
where, and how as to the alleged 
harassment, retaliation, and intimidation 
leading to the inservice personal assault 
and resulting in his claimed PTSD.

Also, request that he provide clarifying 
details regarding any missing service 
treatment or personnel records, including 
but not limited to requests for transfer or 
leave following military sexual trauma.  

2.  Thereafter, obtain for inclusion in the 
claims folder any and all missing service 
treatment or personnel records through 
contact with the National Personnel Records 
Center, the applicable service department, 
or other source.  

3.  Based on the Veteran's response to the 
paragraph one requests above, afford the 
Veteran any and all assistance due him 
under the VA's duty-to-assist obligation in 
an effort to verify his claimed stressors.  
That assistance should include, among other 
things, the preparation of a summary of the 
Veteran's stressor(s), followed by 
forwarding that summary, along with a copy 
of the Department of Defense Form 214, 
service personnel records, and all 
associated documents to the U.S. Army and 
Joint Services Records Research Center 
(USAJSRRC) with a request that attempts be 
made to corroborate the alleged noncombat 
stressor(s).  If additional information 
from the Veteran is found by the USAJSRRC 
to be needed to conduct meaningful 
research, such information must be sought 
from him and, if he does not then respond, 
no further input from the USAJSRRC need be 
sought.

4.  Obtain for inclusion in the claims 
folder all VA treatment records, not 
already on file, pertinent to the claims 
advanced for depression, PTSD, and a back 
disorder, which were compiled since May 
2006.  

5.  Thereafter, afford the Veteran 
orthopedic and psychiatric/psychological 
examinations.  Such examinations are needed 
to clarify the nature and etiology of 
claimed back and depressive disorders and 
PTSD.  The claims folder should be made 
available to and reviewed by each and every 
examiner for use in the study of this case 
and the prepared report of each such 
evaluation should indicate whether the 
claims folder was made available and 
reviewed.  A copy of the notice from the VA 
medical facility to the Veteran notifying 
him of the date, time, and place of each 
such examination should be obtained and 
associated with the Veteran's claims 
folder.  Such examinations should also 
entail the taking of a complete medical 
and/or psychiatric history, as well as the 
conduct of a physical or mental status 
evaluation and all diagnostic studies 
deemed warranted by each examiner.

Following a review of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the VA examiner who conducts the 
orthopedic examination is requested to 
address the following questions, providing 
a rationale for each opinion offered:

(a)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that the Veteran suffers from any disorder 
of the back that originated during his 
period of military service or is 
attributable to any event thereof, 
including the December 1980 back injury 
identified by service treatment records?

(b)  Is it at least as likely as not (50 
percent or greater degree of probability) 
that any arthritic process of the Veteran's 
back was present to a degree of 10 percent 
or more within the one-year period 
immediately following his service 
separation in October 1981?  

The VA psychiatric or psychological 
examiner is asked to offer an opinion as to 
the following, providing a rationale for 
any opinion offered:

(a)  Does the Veteran meet the diagnostic 
criteria set out in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(4th ed. 1994) for major depression and/or 
PTSD?  What other acquired psychiatric 
disorder, including a depressive disorder 
and major depression, if any, is now 
present and what relationship, if any, does 
any such disorder have with any diagnosed 
PTSD?

(b)  Considering the entire record, 
including that evidence following the 
reported inservice sexual assault, is it at 
least as likely as not (50 percent or more 
likelihood) that any psychiatric disorder 
that is now present, to include PTSD, began 
during service or is causally linked to any 
incident of active duty, to include a 
claimed personal or sexual assault?

A complete rationale should be provided for 
any opinion offered.

6.  Lastly, readjudicate the matters 
remaining on appeal and if any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO/AMC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


